        Case 1:18-bk-14408           Doc 96 Filed 04/25/19 Entered 04/25/19 12:24:41                        Desc
                                     Miscellaneous Order/BK Page 1 of 2
Form 10misco

                                          United States Bankruptcy Court
                                             Southern District of Ohio
                                          221 East Fourth Street, Suite 800
                                            Cincinnati, OH 45202−4133


In     Flipdaddy's, LLC                                      Case No.: 1:18−bk−14408
Re:
               Debtor(s)                                     Chapter: 11
SSN/TAX ID:
      27−1539349                                             Judge: Jeffery P. Hopkins




ORDER SETTING HEARING ON MOTION TO EXTEND/SHORTEN TIME FOR THE ACCEPTANCE
AND/OR REJECTION OF EXECUTORY CONTRACT AND CERTAIN LEASES AND THE RESPONSES
THERETO

This matter is before the Court on the Motion to Extend/Shorten Time for the Acceptance and/or Rejection of
Executory Contract and Certain Leases, filed by the Debtor in Possession, Flipdaddy's, LLC, through counsel,
Steven Diller, Esq. (Doc. 84) and the responses thereto filed by the Creditor, IRC Newport Pavilion, LLC, through
counsel, Rocco Dibitetto, Esq. (Doc. 93) and by Creditor, Myers Y. Cooper Company, through counsel, Casey
Cantrell Swartz, Esq. (Doc. 95). ACCORDINGLY, the motion and the responses thereto are set for hearing before
the Honorable Jeffery P. Hopkins, United States Bankruptcy Judge, at the U.S. Bankruptcy Court, in Suite 816,
Courtroom 2, Atrium Two Building, 221 East Fourth Street, Cincinnati, Ohio on MAY 9, 2019 AT 2:00 PM.

Counsel for all parties shall be prepared to present all witnesses, evidence, and memoranda at the
hearing set above. Presentation of all exhibits shall be by means of the Court's electronic display system. Equipment
training and/or testing is the responsibility of counsel and must be completed prior to the hearing. Counsel should
contact the Courtroom Deputy to arrange for training and/or testing.

Parties intending to present witnesses or exhibits shall, at least three business days before the hearing, file and serve:
(1) a witness list and exhibit list conforming with LBR Form 7016−1−Attachments A and B; and (2) copies of all
exhibits, PREMARKED (e.g., Movant's Exhibit 1, 2, etc., Respondent's Exhibit A, B, etc., Joint Exhibit AA, BB,
etc.). Parties shall confer to avoid duplication of exhibits.

If a party's exhibits cumulatively exceed 50 pages, that party is not required to file the exhibits. Instead, that party
shall comply with the following: (1) each exhibit shall be converted to a separate PDF file and saved on a USB
Flash Drive; (2) at least three business days before the hearing, a copy of the USB Flash Drive shall be served on
opposing counsel; (3) at least three business days before the hearing, two paper copies of all exhibits shall be
provided to the Courtroom Deputy; (4) at the hearing, the exhibits may be introduced only through the USB Flash
Drive and the Court's electronic display system via a court−provided PC (use of paper copies of the USB Flash
Drive exhibits will be prohibited); and (5) the USB Flash Drive must be submitted into evidence at the close of the
hearing.

Unless a written objection, identifying the specific exhibit to which an objection is made, is filed and served at least
one business day before the hearing, all listed exhibits, for which there is a request for admission at the time of the
hearing, will be admitted into evidence without further identification or authentication (subject to any other
evidentiary objection).

Should any party fail to appear at the hearing or comply with the provisions set forth above, the Court may take such
action as provided by law, including dismissal or denial of the motion, granting of the requested relief, or imposition
of sanctions pursuant to LBR 90113.

IT IS SO ORDERED.

No unauthorized cellular phones, cameras, recording devices, weapons, pagers or other portable electronic
devices are permitted on the court's premises.
        Case 1:18-bk-14408   Doc 96 Filed 04/25/19 Entered 04/25/19 12:24:41   Desc
                             Miscellaneous Order/BK Page 2 of 2
Dated: April 25, 2019
                                             BY THE COURT:




                                             Jeffery P. Hopkins
                                             United States Bankruptcy Judge
